              Case: 1:19-cv-05030 Document #: 10 Filed: 10/24/19 Page 1 of 1 PageID #:144


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 19-CV-5030
NORTHERN DISTRICT OF ILLINOIS

                                                Roor International BV and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                            Bricia Sweets LLC d/b/a South Side Smoke Shop and Bricia C. Rodriguez
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                            Summons & Amended Complaint For Injunctive Relief and Damages

PARTY SERVED: BRICIA SWEETS LLC D/B/A SOUTH SIDE SMOKE SHOP

PERSON SERVED: BRICIA C RODRIGUEZ, OWNER

METHOD OF SERVICE: Corporate - By leaving copies with the person identified above who stated they were authorized to
accept service.

DATE & TIME OF DELIVERY: 10/22/2019 at 5:00 PM

ADDRESS, CITY AND STATE: 6240 S PULASKI ROAD, CHICAGO, IL 60629

DESCRIPTION: Hispanic, Female, 34, 5'06'', 230 lbs, Brown hair

I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Samuel L. Jones, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 24th day of October, 2019.



_______________________________________________
NOTARY PUBLIC




CLIENT: Langone, Johnson & Cassidy, LLC                                                                              Tracking #: 419810
FILE #:
